SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (this "Agreement") is between
Christopher G. Pizzo ("Employee") and Siena Technologies, Inc. ("Siena"), dated
as of the 25th day of May 2007. Employee and Siena are referred to collectively
as the “Parties.”

 

WHEREAS, Employee is currently serving as a Director and as the Chief Financial
Officer at Siena, and Siena and Employee have mutually determined to conclude
and terminate their employment relationship and Employee’s service on the Board
of Directors of Siena on the terms provided herein; and

 

WHEREAS, Employee and Siena desire to resolve all claims, disputes and causes of
action which Employee, Employee's heirs, executors, administrators and assigns
(the “Employee Released Parties”) have or may have against Siena and its
officers, directors, agents, employees, agents, successors and assigns (the
“Siena Released Parties”) and all claims, disputes and causes of action which
the Siena Released Parties may have against the Employee Released Parties;

 

NOW THEREFORE, the Parties hereby agree as follows:

 

1.            Resignation. Employee hereby resigns as a Director at Siena
effective immediately. Employee hereby resigns as the Chief Financial Officer of
Siena effective upon the earlier to occur of (i) notification from the Board of
Directors of Siena that the resignation is effective or (ii) the date of the
Company’s submission to the Securities and Exchange Commission of its Form
10-QSB for the period ending June 30, 2007, (the "Separation Date").

 

2.            Payment. In addition to payment of salary through the Separation
Date, Siena shall pay Employee the sum of (i) $90,000.00 (ninety thousand
dollars) less any applicable withholding taxes, which is equal to Employee’s
current monthly salary, for a period of six months, in accordance with
Employee’s Employment Agreement effective March 27, 2006, (ii) Employee’s
monthly car allowance for a period of six months, (iii) Employee’s monthly life
insurance allowance for a period of six months, and (iv) Employee’s accrued and
unpaid vacation pay (the “Separation Payment”). Siena will make the Separation
Payment as follows: (i) Siena will pay a first installment consisting of $45,000
(forty five thousand dollars) plus Employee’s accrued and unpaid vacation pay
through the Separation Date, less any applicable withholding taxes on the
Separation Date (ii) Siena will pay Employee’s monthly car allowance within 5
business days of receiving an invoice from Employee, (iii) Siena will pay
Employee’s monthly life insurance allowance in the same manner as it is
currently being paid, and (iv) Siena will pay a second installment of $45,000
(forty five thousand dollars) less any applicable withholding taxes within 90
days following the Separation Date.

 

3.            Termination of Stock Options and Warrants. Effective as of the
Separation Date, all of Employee’s outstanding options and warrants to purchase
the common stock of Siena or other securities issued by Siena shall be
terminated and cancelled and shall be of no further force and effect.

 

--------------------------------------------------------------------------------



4.            Release of Siena. Effective as of the Separation Date, except for
the obligations of Siena under this Agreement, Employee, on behalf of Employee
and the Employee Released Parties, does hereby release, acquit and forever
discharge the Siena Released Parties from any and all liabilities, damages,
causes of action and claims of any nature, kind or description whatsoever
including, but not limited to: (i) all known, unknown and unanticipated claims
of whatever kind and nature, whether foreseen or unforeseen; (ii) any and all
known, unknown and unanticipated claims or causes of action for costs and
attorneys' fees; and (iii) any and all known, unknown and unanticipated claims
or causes of action in any way relating to or arising out of his employment with
Siena or his position as a Director of Siena.

 

5.           Release of Employee. Effective as of the Separation Date, except
for the obligations of Employee under this Agreement, Siena on behalf of Siena
and the Siena Released Parties, does hereby release, acquit and forever
discharge the Employee Released Parties from any and all liabilities, damages,
causes of action and claims of any nature, kind or description whatsoever
including, but not limited to: (i) all known, unknown and unanticipated claims
of whatever kind and nature, whether foreseen or unforeseen; (ii) any and all
known, unknown and unanticipated claims or causes of action for costs and
attorneys' fees; and (iii) any and all known, unknown and unanticipated claims
or causes of action in any way relating to or arising out of the Employee’s
employment with Siena or his position as a Director of Siena.

 

6.            Indemnification. Siena shall indemnify and hold harmless Employee
from any and all liabilities, damages, causes of action and claims of any
nature, kind or description whatsoever including, but not limited to: (i) all
known, unknown and unanticipated claims of whatever kind and nature, whether
foreseen or unforeseen; (ii) any and all known, unknown and unanticipated claims
or causes of action for costs and attorneys' fees; and (iii) any and all known,
unknown and unanticipated claims or causes of action in any way relating to or
arising out of his employment with Siena or his position as a Director of Siena
to the fullest extent permitted by Nevada law.

 

7.            Medical Benefits. Employee shall remain on Siena's medical, dental
and life insurance coverage through the end of the month of the Separation Date,
except to the extent that any medical and dental coverage is extended in
accordance with the right of Employee to do so mandated under the Consolidated
Omnibus Budget and Reconciliation Act of 1986.

 

8.            Equipment & Property. Employee shall return all Siena property,
documents, and equipment, including but not limited to computer(s) that Employee
used to effect business on behalf of Siena.

 

9.              Cooperation. Employee shall provide reasonable cooperation and
assistance to Siena concerning Siena’s past operations, accounting, legal or any
other issues related to Siena’s past business for a period of six (6) months
following the Separation Date. Employee shall comply on a reasonable and timely
basis and further agrees to provide agreements, documents and information as
they are requested by Siena. Siena shall pay all expenses incurred by Employee
in connection with providing the cooperation and assistance required by this
Section 9.

 

10.           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada.

 

 

2

 

 

--------------------------------------------------------------------------------



11.           Section Headings. The section headings contained in this Agreement
are for convenience of reference only and are not intended to define or limit
the contents of those sections nor are they to be a substantive part of this
Agreement.

12.           Counterparts. This Agreement may be executed in counterparts and
each fully executed counterpart shall be deemed an original. A facsimile,
electronic or other reproduction of this Agreement may be executed by the
Parties, and an executed copy of this Agreement may be delivered by the Parties
by facsimile, email, or other electronic transmission device pursuant to which
the signature of or on behalf of the party can be seen, and that form of
execution and delivery shall be considered valid, binding and effective for all
purposes.

13.          Severability. In the event any term or provision of this Agreement
is found to be unenforceable or void, in whole or in part, as drafted, then the
offending term or provision shall be construed as valid and enforceable to the
maximum extent permitted by law, and the remainder of this Agreement shall
remain in full force and effect.

14.          Binding Effect. This Agreement shall be binding upon, and shall
inure to the benefit of, the respective legal representatives, successors, and
assigns of the Parties.

15.          Entire Agreement; Amendment.  This Agreement constitutes the entire
agreement between the Parties with respect to the subject matter of this
Agreement and supersedes all prior agreements and understandings between the
Parties with respect to the subject matter of this Agreement. This Agreement may
not be modified, amended or terminated except by a written instrument signed by
the Parties.

 



EMPLOYEE:

SIENA TECHNOLOGIES, INC.

 

 

 

 

/s/ Christopher G. Pizzo

/s/ James Michael Kelley

 

Christopher G. Pizzo

By:  James Michael Kelley

 

Date:  May 25, 2007

Title:  Executive Vice President of Administration

 

 

Date:  May 25, 2007

 

 

 

 

 

 

 

REVIEWED AND APPROVED

 

 

 

 

 

/s/ Michael Novielli

 

 

Michael Novielli

 

 

Date:  

 

 

 

 

 

 

3

 

 

 